Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 21, 1973, upon resentence, upon a conviction in 1971 of robbery in the second degree, grand larceny in the third degree and assault in the second degree, upon a jury verdict. The resentence was imposed pursuant to an order of this court, dated December 26, 1972, which reversed the original sentence, on the law, otherwise affirmed the original judgment and remanded the case to the Criminal Term for resentencing. Judgment of May 21, 1973 affirmed. Alleged errors committed at the trial are not available on the appeal from the judgment of resentence (see People v Wright, 48 AD2d 909). Hopkins, Acting P.J., Martuscello, Latham, Brennan and Shapiro, JJ., concur.